Citation Nr: 1719813	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  16-24 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1960 to May 1960 and from May 1960 to May 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

Although the RO reopened the Veteran's claim of service connection for right ear hearing loss disability and decided the issue on the merits in the December 2014 rating decision, the question of whether new and material evidence has been received to reopen such claim must still be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.

The Veteran's May 2014 claim sought service connection for bilateral hearing loss and tinnitus.  The December 2014 rating decision granted service connection for left ear hearing loss, rated 0 percent and for tinnitus, rated 10 percent, both effective May 19, 2014 (resolving claims of service connection for left ear hearing loss and tinnitus).  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the Veteran service connection for right ear hearing loss based essentially on a finding that such disability was not shown; the Veteran did not appeal that denial, and the November 2002 rating decision became final.

2.  Evidence received since the November 2002 rating decision shows the Veteran has a right ear hearing loss disability; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating such claim.

3.  A right ear hearing loss disability was not manifested in service; right ear sensorineural hearing loss was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is related to his service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for a right ear hearing loss disability is not warranted. 
38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1  (2006).  An August 2014 letter provided the Veteran notice in accordance with Kent, and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the record.  He was afforded a VA audiological evaluation in November 2014.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as deemed appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

Generally, when a claim is disallowed and not appealed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a). 

In determining whether a claim should be reopened, credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

An unappealed November 2002 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based essentially on a finding that such disabilities were not shown.  He did not appeal that decision (or submit additional evidence in the year following), and it became final.  38 U.S.C.A. § 7105.  

The record at the time of the November 2002 rating decision record included service treatment records (STRs) which include reports of his service entrance and separation examinations, each showing that his right ear hearing was normal.  September 1973 Army Reserve entrance examination audiometry showed the Veteran had normal hearing in the right ear.  The record did not include a VA examination for hearing loss or any audiometry showing a hearing loss disability as defined in 38 C.F.R. § 3.385.  

As the claim of service connection for right ear hearing loss was previously denied based essentially on a finding that such disability was not shown, for evidence to be new and material, it must relate to this unestablished fact (i.e., tend to show the Veteran has a right ear hearing loss, and relate it to service).

Pertinent evidence received since the November 2002 final rating decision includes a report of a November 2014 VA examination when audiometry showed a right ear hearing loss disability (as defined in 38 C.F.R. § 3.385).  This evidence was not in the record in November 2002, and is new.  As it shows a right ear hearing loss disability, it relates to a fact unestablished in November 2002, and coupled with the Veteran's allegations raises a reasonable possibility of substantiating the claim of service connection for a right ear hearing loss disability.  Consequently, the additional evidence received is both new and material, and the claim of service connection for a right ear hearing loss disability may be reopened.  
De Novo Consideration

The analysis proceeds to de novo review of the claim.  The Veteran is not prejudiced by the Board so proceeding (without returning the claim to the AOJ for initial consideration upon reopening) because the AOJ had already reopened the claim, arranged for necessary development (including the November 2014 VA examination) and adjudicated the claim de novo.  Returning the claim to the AOJ at this point would serve no useful purpose.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as SNHL (as an organic disease of the nervous system), becomes manifest to a compensable degree within a specified period of time postservice (one year following separation from service for organic disease of the nervous system) the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for a disability first diagnosed after service when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  Otherwise, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2015). 

From statements beginning with the filing of his claim for service connection for bilateral hearing loss in May 2014, the Veteran has maintained that he has had bilateral hearing loss ever since exposure to excessive noise during service.  His military occupational specialty was radio operator.  

The Veteran's STRs show that on February 1960 service entrance examination his right ear whispered voice hearing was (15/15).  His ears were normal on clinical evaluation, and in a report of medical history at the time he denied any history of ear, nose or throat trouble or running ears. 

On July 1963 separation examination audiometry revealed that right ear puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
0(15)
0 (15)
-5 (5)
NA
15 (20)

 [Numbers in parentheses represent conversions of findings reported in ASA values to the ISO values now in use.] 

On clinical evaluation, the right ear was normal, and in a contemporaneous report of medical history, the Veteran specifically denied any history of ear, nose or throat trouble or running ears.  

On Army Reserve service entrance examination in 1973 audiometry showed normal right ear hearing acuity (puretone thresholds were all 10 or less).

The earliest evidence of a right ear hearing loss disability in the record is in the report of a November 2014 VA examination 

The Veteran filed his initial claim seeking service connection for bilateral hearing loss in July 2000, indicating that the disability began in service.  The instant claim to reopen was received in May 2014, when the Veteran reported exposure to noise trauma in service from artillery, and from working in service on trucks that carried radar.

On November 2014 VA audiology examination, the Veteran reported that he had Meniere's disease in the right ear diagnosed approximately ten years prior to the examination.  He reported that he had hearing problems dating back to military service.  He reported military noise exposure from artillery, machine guns, howitzers, and small weapons fire, all without hearing protection.  He denied any civilian occupational or recreational noise exposure.  Audiometry revealed that right ear puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
R
75
70
70
70
70

The examiner found that use of word recognition scores was not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate. The diagnosis was right ear SNHL.  The examiner opined that the Veteran's current right ear hearing loss is less likely as not the result of in-service noise exposure based on the history of military noise exposure, his reported date of onset of the hearing loss, the current flat configuration of the right ear audiogram (not consistent with acoustic trauma), and the STR evidence showing hearing within normal limits in the right ear at the time of military separation in 1963.  The examiner cited  to a 2006 Institute of Medicine (IOM) report indicating  there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after the exposure occurs.  The IOM panel had concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely." 

Based on the record presented, it is not in dispute that the Veteran has a right ear hearing loss disability; such was shown by the puretone threshold on November 2014 VA examination.  While service records in the file do note the Veteran had service in an artillery unit (as he reports), the Board finds his accounts of early service in artillery plausible, and also finds credible his reports that in the course of his duties as a radioman in service, he served on heavy trucks that carried radar.  Hence, it is also not in dispute that he was exposed to hazardous level noise in service. 

Consequently, what remains necessary for the Veteran to substantiate the instant claim is that there must be competent evidence that his current right ear hearing loss is related to his acknowledged exposure to noise in service.  

As a right hearing loss disability was not manifested in service, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  The Veteran's STRs do not show a hearing loss disability; puretone thresholds on service separation examination audiometry were all in the normal range.  And audiometry conducted on examination for Reserve service (10 years following his discharge from active duty still showed puretone thresholds in the right ear all normal.  

The Veteran has asserted he has had a hearing loss since his exposure to noise in service.  While he is competent to observe a perception of diminished hearing acuity in the remote past, he is not competent to establish by his own recollections that he had a hearing loss disability in service (or soon thereafter).  Under 38 C.F.R. § 3.385, for VA compensation purposes what rises to the level of a hearing loss disability is defined, and must be demonstrated by specific testing.  Here, a hearing loss disability was not shown prior to the November 2014 VA examination.  

As right ear SNHL was not manifested within a year following the Veteran discharge from active duty, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is also not warranted.  In that regard it is noteworthy that SNHL was not found on examination 10 years after service.  Furthermore the absence of any documentation of a hearing loss disability prior to 2014, along with the normal intervening audiometry is persuasive evidence against a finding of continuity of SNHL symptomatology (so as to warrant service connection under 38 C.F.R. § 3.303(c).  In that regard, it is once again noteworthy (with respect to the Veteran's reports of continuity) that the Veteran is not competent to establish based on his own observations that he has or had a hearing loss disability.  

What remains for consideration is whether or not the Veteran's current right ear hearing loss may somehow otherwise be related to remote service/noise trauma therein.  In the absence of competent evidence of manifestation in service or continuity of symptoms thereafter, whether or not a current hearing loss disability may be related to remote service is a medical question, that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  

The only competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's current right ear hearing loss and his service/noise trauma therein is in the opinion of the November 2014 VA examiner, who opinion that the Veteran's right ear hearing loss is unrelated to his service.  The examiner acknowledged the Veteran's reports, expressed familiarity with the factual record, and provided rationale that cites to factual data and medical literature.  The opinion is probative evidence in this matter.  In the absence of competent (medical) evidence to the contrary, it is persuasive.   


The Veteran's own statements attributing his hearing loss to noise trauma in service are not probative evidence.  He is a layperson, does not profess to have any medical training or expertise, and does not cite to supporting medical opinion or medical literature.   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.  Accordingly, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).   The appeal in this matter must be denied.


ORDER

The appeal to reopen a claim for service connection for right ear hearing loss is granted; however, service connection for right ear hearing loss is denied on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


